Name: Council Regulation (EU) 2015/2313 of 30 November 2015 concerning the allocation of fishing opportunities under the Implementation Protocol to the Sustainable Fisheries Partnership Agreement between the European Union and the Republic of Liberia
 Type: Regulation
 Subject Matter: fisheries;  international law;  European construction;  Europe;  Africa
 Date Published: nan

 12.12.2015 EN Official Journal of the European Union L 328/44 COUNCIL REGULATION (EU) 2015/2313 of 30 November 2015 concerning the allocation of fishing opportunities under the Implementation Protocol to the Sustainable Fisheries Partnership Agreement between the European Union and the Republic of Liberia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 5 June 2015 the European Union and the Republic of Liberia initialled a Sustainable Fisheries Partnership Agreement (hereinafter referred to as the Agreement) and an Implementation Protocol thereto (hereinafter referred to as the Protocol), granting Union vessels fishing opportunities in the waters over which the Republic of Liberia has sovereignty or jurisdiction in respect of fisheries. (2) On 30 November 2015 the Council adopted Decision (EU) 2015/2312 (1) on the signing and provisional application of the Agreement and the Protocol. (3) The method for allocating the fishing opportunities among the Member States should be defined, both for the period of provisional application and for the duration of the Protocol. (4) Pursuant to Article 10(1) of Council Regulation (EC) No 1006/2008 (2), the Commission is to inform the Member States concerned if it appears that the fishing opportunities allocated to the Union under the Protocol are not fully utilised. The absence of a reply within a deadline to be set by the Council should be considered as confirmation that the vessels of the Member State concerned are not making full use of their fishing opportunities in the given period. (5) Article 12 of the Protocol provides for the provisional application of the Protocol from the date of its signature. This Regulation should therefore apply from the date of signature of the Protocol, HAS ADOPTED THIS REGULATION: Article 1 1. The fishing opportunities set out in the Implementation Protocol to the Sustainable Fisheries Partnership Agreement between the European Union and the Republic of Liberia shall be allocated among the Member States as follows: (a) tuna seiners: Spain: 16 vessels France: 12 vessels (b) surface long-liners: Spain: 6 vessels 2. Regulation (EC) No 1006/2008 applies without prejudice to the Agreement. 3. If applications for fishing authorisations from the Member States referred to in paragraph 1 do not exhaust the fishing opportunities set out in the Protocol, the Commission shall consider applications for fishing authorisations from any other Member State in accordance with Article 10 of Regulation (EC) No 1006/2008. 4. The deadline within which the Member States are to confirm that they are not fully utilising the fishing opportunities granted to them under the Protocol, as provided by Article 10(1) of Regulation (EC) No 1006/2008, shall be set at 10 working days as from the date on which the Commission requests such confirmation. Article 2 This Regulation shall enter into force on day following that of its publication in the Official Journal of the European Union. It shall apply from the date of signature of the Protocol. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 2015. For the Council The President Ã . SCHNEIDER (1) Council Decision (EU) 2015/2312 of 30 November 2015 on the signing, on behalf of the European Union, and provisional application of the Sustainable Fisheries Partnership Agreement between the European Union and the Republic of Liberia and the Implementation Protocol thereto (see page 1 of this Official Journal). (2) Council Regulation (EC) No 1006/2008 of 29 September 2008 concerning authorisations for fishing activities of Community fishing vessels outside Community waters and the access of third country vessels to Community waters, amending Regulations (EEC) No 2847/93 and (EC) No 1627/94 and repealing Regulation (EC) No 3317/94 (OJ L 286, 29.10.2008, p. 33).